71 Cal.2d 893 (1969)
BUCKEYE BOILER COMPANY, Petitioner,
v.
THE SUPERIOR COURT OF LOS ANGELES COUNTY, Respondent; WAYMAN P. FLYNT, Real Party in Interest.
L. A. No. 29634. 
Supreme Court of California. In Bank.  
Aug. 28, 1969.
 Murchison, Cumming, Baker & Velpmen and Ronald R. McQuoid for Petitioner.
 No appearance for Respondent.
 Margolis & McTernan, John T. McTernan, James L. Larson and Ben Margolis for Real Party in Interest.
 PETERS, J.
 Petitioner The Buckeye Boiler Company seeks a writ of mandate to compel the respondent superior *896 court to quash the service of summons upon it in an action for personal injuries brought by real party in interest Wayman P. Flynt. Involved is the scope of jurisdiction of California courts over foreign corporations claimed to be "doing business in this state." (Code Civ. Proc.,  411, subd. 2.)
 The record shows that on or about March 15, 1967, while acting in the course of his employment at the General Electric Company's plant in Ontario, California, plaintiff was injured by the explosion of a pressure tank containing an unidentified liquid and being used in connection with a system for the spraying of liquid under air pressure. The tank, it is alleged, bore a metal nameplate with the legend: "The Buckeye Boiler Company, Dayton, Ohio. Built XXXX--XXX lbs, maximum;" and was, according to the record, being put to a use for which it was intended when manufactured. While receiving treatment in a California hospital for his injuries resulting from the explosion, plaintiff it is claimed suffered a fall, after which he was stricken with left hemiplegia, that is, total paralysis of his entire left side.
 Plaintiff sued Buckeye, alleging inter alia negligent manufacture of the pressure vessel, manufacturer's strict liability, and breach of warranty. By amended complaint, plaintiff joined as defendants the doctor by whom and the hospital in which he was treated for his injuries [hereinafter "medical defendants"], alleging that the fall he suffered resulted from their negligence, and further alleging that he is in doubt whether his hemiplegic condition resulted from the explosion, the negligence of the doctor and hospital, or both.
 Service of process upon Buckeye was effected by personal delivery to the Secretary of State, pursuant to section 411, subdivision 2, of the Code of Civil Procedure. Buckeye appeared specially (Code Civ. Proc.,  416.3) and moved to quash the service of summons on the ground that it was not doing business in the State of California and therefore could not properly be served with process pursuant to section 411, subdivision 2. The motion was denied.  [fn. 1]
 The medical defendants consist of a California corporation and an individual who is a California resident, both of whom allegedly cannot be sued in any other state on plaintiff's *897 asserted causes of action. All witnesses of the accident reside in California.
 Buckeye is a foreign corporation, organized and existing under the laws of the State of Ohio, with its principal place of business and principal offices in Dayton, Ohio. It manufactures pressure vessels which have numerous and varied uses. Sales are solicited outside Ohio in interstate commerce both directly and through independent manufacturers' representatives who sell Buckeye's products on a commission basis in Ohio, Kentucky, Michigan, Indiana, Pennsylvania, New Jersey, New York, Connecticut, Maryland, Delaware, North Carolina, South Carolina, West Virginia, Virginia, Georgia, Florida, and Alabama. Buckeye does not advertise its products.
 Buckeye has no agent, office, sales representative, exclusive agency or exclusive sales outlet, warehouse, stock of merchandise, property, or bank account in California. It does not sell on consignment to, and has no commission agreement with, any person or entity in California. However, for a period of five years prior to plaintiff's injury, and continuing to the present, Buckeye has sold pressure tanks to Cochin Manufacturing Company, an Ohio corporation, which maintains a manufacturing plant in South San Francisco, California. Cochin orders some tanks directly from that plant; the purchases of other tanks are negotiated through its Ohio office. Buckeye ships the tanks (priced at $55 to $60 each) directly to the Cochin plant in South San Francisco. Annual gross sales to Cochin during the last two or three years have ranged from $25,000 to $35,000. Cochin manufactures hydraulic automobile lifts for service stations; it incorporates the tanks purchased from Buckeye into these lifts and then sells the lifts to purchasers throughout California and in other states. Cochin apparently does not resell Buckeye's tanks for other uses.
 Buckeye claims that other than sales to Cochin it has had "no contact with anyone in the State of California" and that it has not sold any of its products to the General Electric Company between January 1960 and the present. However, Buckeye admits that it has no records of its sales prior to 1962.
 Buckeye ships to the Cochin plant in South San Francisco tanks identified in its invoices as "Hydraulic Oil Tanks" which are generally 14 inches in diameter and 75 inches in height. Apparently the exploding tank which allegedly injured plaintiff was approximately 10 inches in diameter and *898 16 inches in height. There is no evidence in the record before us, other than the evidence of size and general type of use, to indicate what significant differences there may be between the tanks purchased by Cochin and the tank which allegedly injured plaintiff.  [fn. 2]
 Plaintiff is unable to establish where his employer purchased the exploding tank. The chief of the purchasing department at General Electric's Ontario, California, plant testified that the company has no record of purchasing the tank in question, or any other item, from Buckeye. He also testified that the department destroys records more than five years old. However, he stated that it was the department's policy to purchase equipment, whenever possible, from suppliers located within the State of California.
 [1] Section 411, subdivision 2, of the Code of Civil Procedure authorizes service of process on foreign corporations "doing business in this state." This section exerts the full power of the state, consistent with the due process clause, to subject foreign corporations to the jurisdiction of California courts. (Fisher Governor Co. v. Superior Court, 53 Cal.2d 222, 224 [1 Cal.Rptr. 1, 347 P.2d 1].) [2] Thus, in a case such as the present one where a foreign corporation contends that service of process upon it is not authorized by section 411, we must determine "whether jurisdiction may constitutionally be assumed." (Id., at p. 225.)
 [3] A defendant not literally "present" in the forum state may not be required to defend itself in that state's tribunals unless the "quality and nature of the defendant's activity" in relation to the particular cause of action makes it fair to do so. (Hanson v. Denckla, 357 U.S. 235, 253 [2 L.Ed.2d 1283, 1297, 78 S.Ct. 1228]; McGee v. International Life Ins. Co., 355 U.S. 220 [2 L.Ed.2d 223, 78 S.Ct. 199]; Henry R. Jahn & Son, Inc. v. Superior Court, 49 Cal.2d 855, 860 [323 P.2d 437].) Such a defendant's activity must consist of "an act done or transaction consummated in the forum State" or "some [other] act by which the defendant purposefully avails itself of the privilege of conducting activities within the forum State, thus invoking the benefits and protections of its laws." (Hanson v. Denckla, supra, at pp. 251, 253 [2 L.Ed.2d at pp. 1296, 1297].) [4] Furthermore, unless the defendant's forum-related activity reaches such extensive *899 or wide-ranging proportions as to make the defendant sufficiently "present" in the forum state to support jurisdiction over it concerning causes of action which are unrelated to that activity (Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 225, and authorities cited therein), the particular cause of action must arise out of or be connected with the defendant's forum-related activity. (McGee v. International Life Ins. Co., supra, 355 U.S. 220, 223 [2 L.Ed.2d 223, 226]; International Shoe Co. v. Washington, 326 U.S. 310, 319 [90 L.Ed. 95, 103, 66 S.Ct. 154, 161 A.L.R. 1057].)
 Once it is established that the defendant has engaged in activity of the requisite quality and nature in the forum state and that the cause of action is sufficiently connected with this activity, the propriety of an assumption of jurisdiction depends upon a balancing of the inconvenience to the defendant in having to defend itself in the forum state against both the interest of the plaintiff in suing locally and the interrelated interest of the state in assuming jurisdiction. (McGee v. International Life Ins. Co., supra, 355 U.S. 220, 223 [2 L.Ed.2d 223, 226]; Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 225-226.) [5] In other words, once the threshold of sufficient activity by the defendant has been passed, the question of the propriety of subjecting the defendant to the jurisdiction of the forum involves both a consideration of fairness to the plaintiff (see Phillips v. Anchor Hocking Glass Corp. (1966) 100 Ariz. 251 [413 P.2d 732, 19 A.L.R.3d 1, 7]) and a determination of whether, from a standpoint of the logical and orderly distribution of interstate litigation, the forum state is what Professor Ehrenzweig has termed a "forum conveniens." (See Ehrenzweig, The Transient Rule of Personal Jurisdiction: The "Power" Myth and Forum Conveniens (1956) 65 Yale L.J. 289, 312; see generally, von Mehren and Trautman, Jurisdiction to Adjudicate: A Suggested Analysis (1966) 79 Harv.L.Rev. 1121.)
 The forum state, of course, has an interest in opening its courts to residents seeking redress (Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 225), particularly when its courts are the only ones accessible to them as a practical matter. It also has an interest, from the standpoint of the orderly administration of the laws, in assuming jurisdiction in cases where most of the evidence, testimonial and otherwise, is within its borders and where prevailing choice of law principles dictate the application of local law to the major issues involved. (Fisher Governor Co. v. Superior Court, *900 supra, 53 Cal.2d 222, 225; Gray v. American Radiator & Standard Sanitary Corp., 22 Ill.2d 432 [176 N.E.2d 761, 766].)
 The plaintiff, of course, has an interest in presenting his claim in court and in obtaining relief if it is warranted. As already indicated, suit in a local court may be his only practical opportunity to accomplish this objective. Both the plaintiff and the state may have an interest in avoiding multiple and possibly conflicting adjudications. (Compare Empire Steel Corp. v. Superior Court, 56 Cal.2d 823, 833 [17 Cal.Rptr. 150, 366 P.2d 502], with Henry R. Jahn & Son, Inc. v. Superior Court, supra, 49 Cal.2d 855, 862.) On the other hand, a nonresident defendant which derives economic benefit from activity in the forum state and thus does more than a purely local business ordinarily has very little basis for complaining of inconvenience when required to defend itself in that state. (McGee v. International Life Ins. Co., supra, 355 U.S. 220, 223-224 [2 L.Ed.2d 223, 226]; Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 225- 226; see von Mehren and Trautman, supra, 79 Harv.L.Rev. 1121, 1167- 1168, 1172-1173.)
 The present case calls for an application of these principles to the field of products liability (see generally, Annotation, Products Liability: In Personam Jurisdiction Over Nonresident Manufacturer or Seller Under "Long- Arm" Statutes, 19 A.L.R.3d 13; Comment, In Personam Jurisdiction Over Nonresident Manufacturers in Product Liability Actions (1965) 63 Mich.L.Rev. 1028), a field in which the United States Supreme Court has not yet provided explicit guidance.  [fn. 3]
 Courts and commentators have expressed differing views on whether the statement in Hanson v. Denckla, supra, 357 U.S. 235, 253 [2 L.Ed.2d 1283, 1297], that jurisdiction over an absent nonresident defendant can only be predicated upon activity which the defendant "purposefully" conducts within the forum state, applies in all cases, including products liability actions against nonresident manufacturers, or is *901 limited to cases factually similar to Hanson.  [fn. 4] (Compare Leflar, Conflict of Laws (1959) 34 N.Y.U.L.Rev. 20, 33; Thode, In Personam Jurisdiction; Article 2031B, the Texas "Long Arm" Jurisdiction Statute; and the Appearance to Challenge Jurisdiction in Texas and Elsewhere (1964) 42 Tex.L.Rev. 279, 301-310; with Phillips v. Anchor Hocking Glass Corp., supra, 19 A.L.R.3d 1, 7-8, 10; Comment, Tortious Act as a Basis for Jurisdiction in Products Liability Cases (1965) 33 Fordham L.Rev. 671, 685-686.) This court has apparently taken the former and sounder  [fn. 5] position, that the Hanson formulation of the "minimum contacts" test (International Shoe Co. v. Washington, supra, 326 U.S. 310, 316 [90 L.Ed. 95, 102]) is generally applicable. (Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 225-226; see also Waco-Porter Corp. v. Superior Court, 211 Cal.App.2d 559, 564-565 [27 Cal.Rptr. 371].) Thus, we must consider what the Hanson rule means in the products liability context.
 In Fisher Governor, supra, we intimated that a nonresident manufacturer "purposefully" conducts activities within the forum state, within the meaning of Hanson, if it "knowingly inject[s] itself into a transaction ... having substantial California contacts related to the causes of action." (53 Cal.2d at p. 226.) [6] In Empire Steel Corp. v. Superior Court, supra, 56 Cal.2d 823, 834, we recognized that an enterprise "obtain[s] the benefits and protection of our laws" if, "as a matter of commercial actuality, [it] has engaged in economic activity within this state. ..." (Italics added.) According to Hanson, the requirement that the defendant engage in purposeful activity within the forum state is designed to demonstrate that the defendant has invoked such benefits and *902 protection and is therefore amenable to jurisdiction in at least some cases. (357 U.S. 235, 253 [2 L.Ed.2d 1283, 1297].) Thus, we have equated engaging in economic activity within this state "as a matter of commercial actuality" with Hanson's requirement of purposeful activity within the state. (Cf. McGee v. International Life Ins. Co., supra, 355 U.S. 220, 222-223 [2 L.Ed.2d 223, 225-226].)
 A manufacturer engages in economic activity within a state as a matter of "commercial actuality" whenever the purchase or use of its product within the state generates gross income for the manufacturer and is not so fortuitous or unforeseeable as to negative the existence of an intent on the manufacturer's part to bring about this result. (See, e.g., Gray v. American Radiator & Standard Sanitary Corp., supra, [176 N.E.2d 761, 766]; Metal-Matic, Inc. v. District Court, 82 Nev. 263 [415 P.2d 617]; DiMeo v. Minster Machine Co., 225 F.Supp. 569 [mere presence of product in state not enough to sustain jurisdiction]; Comment, supra, 63 Mich.L.Rev. 1028, 1033-1034; but see Gill v. Surgitool Inc., 256 Cal.App.2d 583, 588 [64 Cal.Rptr. 207].)
 A manufacturer's economic relationship with a state does not necessarily differ in substance, nor should its amenability to jurisdiction necessarily differ, depending upon whether it deals directly or indirectly with residents of the state. "With the increasing specialization of commercial activity and the growing interdependence of business enterprises it is seldom that a manufacturer deals directly with consumers in other States. The fact that the benefit he derives from [their] laws is an indirect one, however, does not make [those laws] any the less essential to the conduct of his business; and it is not unreasonable, where a cause of action arises from alleged defects in his product, to say that the use of such products in the ordinary course of commerce is sufficient contact with [such states] to justify a requirement that he defend [there]." (Gray v. American Radiator & Standard Sanitary Corp., supra [176 N.E.2d 761, 766].)
 A manufacturer whose products pass through the hands of one or more middlemen before reaching their ultimate users cannot disclaim responsibility for the total distribution pattern of the products. [7] If the manufacturer sells its products in circumstances such that it knows or should reasonably anticipate that they will ultimately be resold in a particular state, it should be held to have purposefully availed itself of the market for its products in that state. *903 (See, e.g., Keckler v. Brookwood Country Club, 248 F.Supp. 645, 647-649; Bibie v. T. D. Publishing Corp. (N.D. Cal. 1966) 252 F.Supp. 185.) In Regie Nationale Des Usines Renault v. Superior Court, 208 Cal.App.2d 702, 703 [25 Cal.Rptr. 530], the court refused to exempt the defendant, a French corporation, from jurisdiction in a suit apparently for personal injuries although the defendant did not sell its cars directly in California but rather "inaugurate[d] a flow of its products to ... California" through a "Chain of sales" involving a wholly owned American subsidiary and independently owned distributorships and dealerships. The court held that the indirect manner in which the defendant dealt with California consumers "effect[s] little, if any, alteration in the jurisdictional situation." (Cf. Empire Steel Corp. v. Superior Court, supra, 56 Cal.2d 823, 829-831.)
 The same focus on actual economic benefit should be made in cases where the middlemen between the defendant manufacturer and the consumer include intermediate manufacturers who incorporate the original manufacturer's products into their own as components thereof. (See Gray v. American Radiator & Standard Sanitary Corp., supra [176 N.E.2d 761, 766] [defendant manufactured safety valves in Ohio, sold them to a Pennsylvania manufacturer of water heaters which incorporated the valves into its heaters and sold the heaters in Illinois and other states]; see also Stephenson v. Duiron Co. (1965, Alaska) 401 P.2d 423, cert. denied 382 U.S. 956 [15 L.Ed.2d 360, 86 S.Ct. 431]; Metal-Matic, Inc. v. District Court, supra, 82 Nev. 263; Golden Gate Hop Ranch, Inc. v. Velsicol Chemical Corp., 66 Wn.2d 469 [403 P.2d 351], cert. denied 382 U.S. 1025 [15 L.Ed.2d 539, 86 S.Ct. 644].)
 A number of recent decisions of the California Courts of Appeal employ a mechanical "checklist" approach to determine the existence or nonexistence of purposeful activity within the state. (See Gill v. Surgitool Inc., supra, 256 Cal.App.2d 583; DaSilveira v. Westphalia Separator Co., 248 Cal.App.2d 789 [57 Cal.Rptr. 62]; Twinco Sales, Inc. v. Superior Court, 230 Cal.App.2d 321 [40 Cal.Rptr. 833]; Yeck Mfg. Corp. v. Superior Court, 202 Cal.App.2d 645 [21 Cal.Rptr. 51] [does defendant have office, property, agent, employees, jobber, distributor, manufacturer's agent or other representative; is there solicitation or advertising; or was the sale made, in California].) This approach fails to focus on economic reality rather than the outward form of business transactions and is disapproved. *904
 [8] When a plaintiff is allegedly injured in the forum state by a defect in a nonresident manufacturer's product, the question whether that product's use or purchase was an isolated instance or part of a continuous course of business in the state is relevant but not necessarily decisive in determining the existence or nonexistence of the requisite jurisdictional activity. (Empire Steel Corp. v. Superior Court, supra, 56 Cal.2d 823, 832; accord, Gray v. American Radiator & Standard Sanitary Corp., supra, [176 N.E.2d 761, 764].) Only if isolated use or purchase conclusively establishes lack of foreseeability that the product will enter the state is the isolation necessarily fatal to jurisdiction over the manufacturer; in that event there is a manifest lack of purposeful activity on the part of the manufacturer.
 [9] In the present case, it is clear that defendant derives substantial economic benefit from the sale and use of its products in California; it currently derives about $30,000 annually in gross sales revenues from its direct sales of certain pressure tanks to the Cochin Manufacturing Company plant in South San Francisco. On the basis of these sales alone, defendant is purposefully engaging in economic activity within California as a matter of "commercial actuality."
 The trial court was warranted in concluding that defendant's total economic activity in California consists of its direct sales to Cochin and some indeterminate amount of additional sales activity, direct or indirect; and that at some time during or subsequent to 1960 (the date of manufacture of the tank that allegedly injured the plaintiff) and prior to 1962 (the year prior to which defendant has no sales records) defendant sold the pressure tank that allegedly injured plaintiff either directly to the General Electric plant in Ontario, California,  [fn. 6] or through one or more intermediate parties. This tank may be the only Buckeye pressure tank ever sold in, or for use in, California other than the tanks sold to Cochin. Or it may be only one of a substantial number of pressure tanks purchased in, or for use in, California through the channels of interstate commerce in which defendant distributes many of its products. It is very possible that a number of the firms to which defendant sells its pressure tanks in the eastern half of the United States resell some of these tanks, either alone or as components of their own products, to customers in California. This distinct possibility is not negated by Buckeye's somewhat *905 evasive statement in its response to plaintiff's interrogatories that other than its sales to Cochin it has had "no contact with anyone in the State of California."
 But whether the pressure tank that injured plaintiff is one of a number of tanks sent into California by Buckeye through a "chain of sales" (Regie Nationale Des Usines Renault v. Superior Court, supra, 208 Cal.App.2d 702, 703) or is the subject of an isolated California transaction apart from Buckeye's sales to Cochin, plaintiff's cause of action appears to arise from Buckeye's economic activity in California, the totality of its sales of pressure tanks to California customers or to other customers for foreseeable resale or use in California.
 Buckeye did not allege before the trial court that the tank which allegedly injured plaintiff arrived in California in a manner so fortuitous and unforeseeable as to demonstrate that its placement here was not purposeful.  [fn. 7] Nor did Buckeye there allege that the burden of defending the present action in California would be substantially different in its nature and extent than the burden of defending actions which might arise from sales of pressure tanks to Cochin.  [fn. 8] If Buckeye can demonstrate both of these propositions,  [fn. 9] an assumption of jurisdiction might well be inappropriate since it might then be said that plaintiff's cause of action neither arose from nor was connected with any purposeful activity by Buckeye within the State of California. Since Buckeye's position in *906 the trial court was based in significant measure upon Court of Appeal decisions that have been disapproved for applying the purposeful activity test in too mechanical a fashion it should be afforded the opportunity of making the sort of evidentiary showing suggested above before the trial court, a showing which appeared unnecessary under those decisions.
 [10] The interests of both the plaintiff and the State of California appear to substantially outweigh any inconvenience of which defendant may complain in being required to defend the present action in California. The state has a substantial interest in affording the plaintiff, a California resident, a forum in which he may seek whatever redress is warranted, especially where, as here, it is quite likely that the plaintiff cannot, for financial as well as possible physical reasons, pursue his claim in the distant state where the defendant has its principal place of business. The plaintiff, in the present case, also has a peculiar interest in litigating locally. The distinct preponderance of relevant evidence is located within California. Not only are all witnesses and records concerning explosion of the tank and the extent of plaintiff's injuries here, but a major piece of evidence concerning the question of defective manufacture--the tank itself--is also here. Choice of law principles followed in California and Ohio both appear to dictate the application of California law to the major substantive issues likely to be involved. (Compare Reich v. Purcell, 67 Cal.2d 551 [63 Cal.Rptr. 31, 432 P.2d 727], with Gallegos v. Union-Tribune Publishing Co., 195 Cal.App.2d 791, 797 [16 Cal.Rptr. 185]; Gordon v. Reynolds, 187 Cal.App.2d 472, 477 [10 Cal.Rptr. 73]; see Collins v. McClure, 143 Ohio St. 569 [56 N.E.2d 171, 172].) Finally, there may be a multiplicity of suits with possibly conflicting results if plaintiff is forced to sue defendant Buckeye in Ohio and the medical defendants in California. It will be recalled that plaintiff alleged in his amended complaint that he is in doubt whether his present incapacitating hemiplegic condition was caused by the explosion or by the negligence of the medical defendants or both. He fears that if he is required to sue defendant Buckeye in Ohio and the medical defendants in California, the defendant(s) in each case may be able to avoid liability for this condition by pointing the finger at the absent defendant(s).  [fn. 10]*907
 The plaintiff has made a sufficient prima facie showing that his injury arose from or is connected with purposeful activity in California--direct and indirect sales of pressure tanks--which produces economic benefit for Buckeye as a matter of "commercial actuality." A balancing of inconvenience to the defendant against the interests of the state and the plaintiff in having the present litigation in California strongly favors the local jurisdiction.
 The alternative writ of mandamus is discharged and the application for a peremptory writ is denied.
 Traynor, C. J., McComb, J., Tobriner, J., Mosk, J., Burke, J., and Sullivan, J., concurred.
NOTES
[fn. 1]  1. Buckeye's motion was originally granted without prejudice to a further application for substituted service by plaintiff supported by a showing of further jurisdictional facts. Substituted service was effected a second time and a second motion to quash service, opposed by affidavits setting forth the jurisdictionally relevant facts enumerated in this opinion, was denied.
[fn. 2]  2. In a brief filed with this court Buckeye for the first time claims that the tanks purchased by Cochin bear "no relation" to the tank that injured plaintiff.
[fn. 3]  3. So far, decisions of the United States Supreme Court delineating the due process limitations on in personam jurisdiction over corporations have dealt with liability for payments to a state compensation fund (International Shoe Co. v. Washington, supra, 326 U.S. 310), liability to a stockholder for dividends and for failure to issue stock certificates Perkins v. Benguet Min. Co., 342 U.S. 437 [96 L.Ed. 485, 72 S.Ct. 413]), liability to the beneficiary under an insurance contract (McGee v. International Life Ins. Co., supra, 355 U.S. 220), and liability of a trustee to residuary beneficiaries of a will (Hanson v. Denckla, supra, 357 U.S. 235).
[fn. 4]  4. In Hanson, a Pennsylvania domiciliary executed an inter vivos trust naming a Delaware trust company as trustee. She subsequently moved to Florida where she executed a will and exercised her power of appointment in the trust. After her death in Florida, beneficiaries under the will brought suit in Florida to have the trust declared invalid. The five-judge majority opinion held that Florida had no jurisdiction over the Delaware trustee, whose contacts with Florida primarily consisted of remitting trust income to the settlor in Florida and making changes in the instrument at the request of the settlor while she was in Florida.
[fn. 5]  5. The court states in Hanson: "The unilateral activity of those who claim some relationship with a non-resident defendant cannot satisfy the requirement of contact with the forum State. The application of that rule will vary with the quality and nature of the defendant's activity, but it is essential in each case that there be some act by which the defendant purposefully avails itself of the privilege of conducting activities within the forum State ...." (357 U.S. 235, 253 [2 L.Ed.2d 1283, 1297], italics added.)
[fn. 6]  6. Defendant claims that it has not sold any of its products to General Electric between January 1960 and the present. However, defendant admits that it has no records of its pre-1962 sales.
[fn. 7]  7. The record shows only that this tank may be the only Buckeye tank in California other than tanks sold to Cochin and that it may not have been sold directly to General Electric Company (see fn. 6, supra).
[fn. 8]  8. Buckeye has argued before this court for the first time that the pressure tank which allegedly injured plaintiff is significantly different from the tanks it sells to Cochin. No particulars have been specified.
[fn. 9]  9. The plaintiff has the burden of showing that a defendant is doing business in California for purposes of section 411 of the Code of Civil Procedure. (Agalite-Bronson Co. v. K. G. Limited, 270 Cal.App.2d 308, 310 [75 Cal.Rptr. 527].) Consistent with this rule, it would seem that where, as in the present case, the plaintiff establishes that the defendant is a manufacturer which frequently does not deal directly with the ultimate purchasers or users of its products; that its products are put to "numerous and varied uses" which are not readily apparent to the average person; that a substantial amount of its business is conducted through the channels of interstate commerce; and that the defendant does engage in some substantial economic activity within the state, it is reasonable to require the defendant to carry the burden of making the sort of showing outlined above in order to avoid jurisdiction over a cause of action such as that involved in the present case. (Cf. Keckler v. Brookwood Country Club, supra, 248 F.Supp. 645, 647-649; Gray v. American Radiator & Standard Sanitary Corp., supra [176 N.E.2d 761, 764-766].)
[fn. 10]  10. In Fisher Governor Co. v. Superior Court, supra, 53 Cal.2d 222, 223, this court noted that although the plaintiff alleged that jurisdiction over the nonresident corporation was supported by the desirability of avoiding multiplicity of litigation, there was no evidence in the record before the court to support the contention that the foreign corporation and the other defendants, "various other corporations," could not be sued in any one forum outside of California. The court concluded no danger of multiple litigation had been shown. (Id., at p. 226.) This case is different. The other defendants here are a California doctor and the San Antonio (California) Community Hospital, a California corporation. There appears to be no reasonable possibility that any of these California defendants could be sued in Ohio.